Citation Nr: 1607020	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  15-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating higher than 70 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and assigned an initial 70-percent disability rating for PTSD, effective February 21, 2012.  A September 2013 rating decision denied entitlement to a TDIU.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is not manifested by symptoms equivalent in severity, frequency, and duration to gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene), disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.

2.  The Veteran has been unable to obtain or maintain a substantially gainful occupation during the period on appeal due solely to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU due solely to service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a), 3.327 (2015).

Because the appeal of the initial rating assigned the Veteran's service-connected PTSD stems from a granted service connection claim, the issue of whether there was adequate VCAA notice is moot, as the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  Adequate VA examinations were performed in August 2012 and August 2013.  The examination reports include consideration of the Veteran's relevant medical history and set forth clinical findings and opinions that enable the Board to make a fully informed decision. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); 38 C.F.R. §§ 3.159(c)(4), 3.326(a), 3.327 (2015).  There is no evidence indicating that there has been a material worsening of the Veteran's psychiatric disorder since the August 2013 VA examination, and thus further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Finally, and in the alternative, the Board notes that because entitlement to TDIU has been granted based solely on the Veteran's PTSD for the entire length of the claim, the maximum benefits have been granted, and thus any error under the VCAA was harmless.  See, e.g., Bradley v. Peake, 22 Vet. App. 280 (2009) (holding that entitlement to TDIU may serve as the "total" rating for the purposes of special monthly compensation at the (s) rate if the TDIU is predicated upon a single disability).


II.  Higher Rating for PTSD

The Veteran contends he is entitled to a higher disability rating for PTSD because he is unable to work with other people for extended periods of time, has difficulty following through with tasks, and has difficulty maintaining concentration due to depression and anxiety symptoms.  See February 2014 Statement; May 2014 Buddy Statement, Spouse.

Disability evaluations are governed by VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  The percentage ratings in the Rating Schedule represent the "average impairment in earning capacity" resulting from service-connected disabilities, and residuals thereof, in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

When assigning a disability rating, the Board must consider the potential application of any applicable regulation governing VA benefits, whether or not raised by the veteran, as well as the entire history of the disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  During an evaluation, the symptomatology of a service-connected disability is compared with criteria in the Rating Schedule and a percentage rating is assigned.  38 C.F.R., Part 4.  If there is a question as to which percentage rating should apply, the higher one will be assigned if the disability picture more nearly approximates the required criteria for that rating.  38 C.F.R. § 4.7.  But see Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (holding that 38 C.F.R. § 4.7 does not apply where a diagnostic code consists of successive, cumulative criteria and the criteria for the higher rating are joined by "and" because "there is no question as to which evaluation shall be applied when a veteran does not satisfy all of the required criteria of the higher rating but does satisfy all of the criteria of the lower rating").

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Illnesses.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  

A 70 percent rating applies if the veteran has occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating applies if the veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV). Id. at 443. (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities. 79 Fed. Reg. 45093. The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014, and do not apply to appeals already certified to the Board or pending before the Board. Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2015); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

The Veteran, his spouse, his siblings, and his coworker are competent to report the Veteran's symptoms and functional impairments, as they have personal knowledge and the Veteran's symptoms and functional limitations are largely lay-observable.   Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Their reports are credible, as they largely agree with the Veteran's own statements and the Veteran's reports during treatment sessions at VA facilities; therefore, the Board gives them great probative weight.

The Board notes that the Veteran has a diagnosis of major depressive disorder, not otherwise specified (NOS).  Using manifestations not resulting from service-connected disease or injury must be avoided; however, as the record lacks competent medical evidence distinguishing effects of symptoms of service-connected disabilities from those attributable to non-service-connected disabilities, all symptoms in question must be presumed related to service.  See 38 C.F.R. § 4.14; 61 Fed. Reg. 52,698 (Oct. 8, 1996) ("when it is not possible to separate the effects of the [service-connected disability from the non-service-connected disability], . . . 38 C.F.R. § 3.102 . . . clearly dictate[s] that such signs and symptoms be attributed to the service-connected condition").  Accordingly, the Board has attributed the Veteran's mental health-related symptoms completely to his PTSD diagnosis.

Here, the evidence shows that the Veteran's PTSD does not produce symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a 100 percent rating.  He expressed several times that he was skilled at his occupation and desired to work, as keeping busy improved his symptoms, but was unable to find people who would hire him.  See August 2013 VA PTSD Examination.  He had difficulty establishing relationships that were more than superficial, but he also maintained relationships with his children and his spouse, and members of his church community found him dependable loved being around him.  See id.  While he had difficulty communicating with others, he did not appear to have gross impairment in thought processes or communication-his speech was clear and his thoughts were linear and coherent.  See January 2015 VA Psychology Treatment Records.  While he had memory loss, he did not have memory loss for names of close relatives, his own occupation, or his own name, and his difficulty concentrating and remembering things was attributed by his psychiatrist to his anxiety.  See February 2015 Dr. Clark Letter.  He did have intermittent inability to perform activities of daily living due to depression and anxiety-he relied on his wife for tasks that needed to be performed outside of the home-but the August 2013 VA examiner found the Veteran retained the ability to complete simple and routine work tasks, he did work around the church and gardened with his spouse, and he did not have difficulty maintaining minimal personal hygiene.  Id.; August 2013 VA PTSD Examination; May 2014 Buddy Statement, Spouse; August 2014 VA Psychiatry Treatment Records.  Further, he did not have persistent delusions or hallucinations or grossly inappropriate behavior; he was consistently oriented times three; and he did not demonstrate persistent danger  hurting himself or others, as he consistently denied suicidal and homicidal ideation.  Consequently, occupational and social impairment due to his symptoms and functional impairments more closely reflects the criteria for a 70 percent disability rating.   The preponderance of the evidence shows that they have not met or approximated the criteria for a rating greater than 70 percent under the General Rating Formula at any point during the pendency of this claim, for the reasons explained above. 

Referral of the Veteran's psychiatric disorder for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Veteran has consistently struggled with anxiety, sleep impairment, depression, anhedonia, hypervigilance, intrusive thoughts, obsessive rituals, irritability, avoidance and social isolation, and difficulty concentrating or forgetfulness.  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b).  In this regard, the Veteran's symptoms, as well as their effects on occupational and social functioning and general level of severity, are contemplated by the General Rating Formula, which takes into account his and similar symptoms and the degree of occupational and social impairment they cause.  See 38 C.F.R. § 4.130, DC 9411.  Although a given symptom may not be specifically mentioned in the General Rating Formula, the symptoms set forth therein are not meant to constitute an exhaustive list but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  Thus, the fact that a given symptom is not mentioned in the rating criteria is not in itself a basis for extraschedular referral.  There is no indication that the symptoms and clinical findings are otherwise exceptional or unusual for the Veteran's PTSD in relation to the schedular criteria.  Thus, because his PTSD does not satisfy the first step of the inquiry, referral for extraschedular consideration is not warranted.

In the alternative, as entitlement to TDIU has been granted, extraschedular referral under § 3.321(b) is moot, including based on the combined effects of multiple service connected disabilities, as the purpose of this provision has been fulfilled. See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014) (observing that '§ 3.321(b)(1) performs a gap-filling function' that 'accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented').  Accordingly, Board will not refer the case for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun, 22 Vet. App. at 114.

In sum, the preponderance of the evidence is against assignment of a 100 percent schedular rating for the Veteran's PTSD.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 70 percent under the General Rating Formula is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III.  TDIU

The Veteran contends that he has been unable to secure or follow a substantially gainful occupation due solely to his service-connected PTSD.  See October 2012 TDIU Claim; February 2014 Statement.

Under 38 C.F.R. § 4.16, a veteran may be entitled to a TDIU rating if:  (1) the schedular rating is less than total; and (2) the veteran is "unable to secure or follow a substantially gainful occupation" due to service-connected disabilities.  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

To qualify for a TDIU, the veteran must have one service-connected disability that is rated at 60 percent or two or more service-connected disabilities, one of which must be rated at 40 percent or more, with a combined rating of 70 percent or more.  38 C.F.R. § 4.16(a).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (holding that the record must reflect a factor that places the veteran in a category separate from others with the same disability rating).  Multiple disabilities that result from a common etiology are considered one disability for the purpose of determining entitlement to TDIU.  38 C.F.R. § 4.16(a).  A TDIU claim presupposes that the service-connected disability is rated at less than 100 percent, and only asks for a TDIU due to "subjective" factors that the "objective" rating criteria does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

The veteran does not need to show 100 percent unemployability to show an inability to follow a "substantially gainful occupation."  38 C.F.R. § 3.340(a)(1); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A "substantially gainful occupation" is one "ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides"; it must earn "a living wage."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358-359 (1991).  The occupation must also earn "a living wage"-it must provide an "annual income that exceeds the poverty threshold for one person."  Faust v. West, 13 Vet. App. 342, 355-356 (2000); Moore (Robert), 1 Vet. App. at 358-359.  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  

The Veteran is service connected for PTSD at 70 percent, and tinnitus at 10 percent.  With the Veteran's PTSD rating, he meets the schedular criteria for a TDIU.  38 C.F.R. § 4.16(a). 

The Veteran graduated high school and one year of college and underwent electrical training in service.  His occupational history included primarily work designing water treatment plants.  He worked as a service consultant for a company from 1978 to approximately 1996 or 1998, and then worked independently as a consultant for approximately 16 years.  See February 2011 VA Treatment Records; October 2012 TDIU Claim; August 2013 VA PTSD Examination; February 2014 Statement.  The Veteran reported in his October 2012 TDIU claim that in 1996 he made approximately $50,000, and VA treatment records reveal that he reported having made approximately $47,000 in February 2011; however, during the period on appeal, he reported working only 3-5 times in 2013 and subsequently having difficulty getting people to hire him and difficulty concentrating and following through on projects, and his spouse and son felt they needed to accompany him to job sites to "run interference."  In addition, the Veteran was dealing with having to file for bankruptcy during the relevant period.  

VA medical professionals are competent to provide opinions regarding the Veteran's diagnoses, symptoms, functional limitations, and difficulties performing work-related tasks.  The August 2013 VA examiner felt the Veteran could work, but only under certain conditions-he would have difficulty working effectively with others on a job but would do best in jobs that were away from the general public and limited interaction with others, and he retained the ability to complete simple and routine, but not complex or detailed, work tasks.  In February 2015, a VA psychiatrist stated that the severity of the Veteran's symptoms and functional impairments would preclude him from functioning in an employment setting, as they interfered with his sleep, memory, and concentration and resulted in increased irritability, anger, and social withdrawal.  Their findings are credible, as they are corroborated by the veteran's own reports and the reports of his spouse and former coworker.  See February 2014 Statement; May 2014 Buddy Statement, Spouse; May 2014 Buddy Statement, Coworker (questioning the Veteran's judgment at work, noting his irritability, anxiety, and difficulty concentrating, indicating that the Veteran's lapses create quality and monetary issues when crews are dependent on his expertise).  The Board therefore gives the findings of the VA medical professionals great probative weight.

The Veteran does not have an occupation other than designing water treatment plants in his work history and has not received any special training that could easily transfer to another occupation for which the Veteran would be qualified by education and experience and which would allow the Veteran to perform a substantially gainful occupation given the limitations prescribed by VA medical professionals and observed by the Veteran, his spouse, and his former coworker.

Consequently, while the Veteran retained some ability to work, his service-connected PTSD has been sufficient to render him unable to obtain and maintain any form of "substantially gainful occupation" in accordance with his occupational background and education level. 

ORDER

Entitlement to a schedular disability rating in excess of 70 percent for PTSD is denied.

Entitlement to a TDIU due to solely to service-connected PTSD is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


